Title: From George Washington to Major General William Heath, 14 December 1776
From: Washington, George
To: Heath, William



Dear Sir
Head Qrs at Keiths Decr 14th 1776

I last night received your favor of the 10th Instt. I am extremely pleased by the ready attention you have paid to my Orders and have only to request that you will proceed with your Troops with all possible expedition to Pitts Town, pursuing General Lee’s rout & where I expect you will join him. You will not lose a Moment. The situation of our Affairs demands industry and dispatch on all hands. Advise me from time to time of your Approach, & use your best endeavours to accomodate your Troops & for obtaining proper supplies of Provisions. Supposing the Account in Gains Paper to be true & that Genl Howe has sent a detachment to the Eastward, I am led to conclude from your Letter, that you would be advanced so far this way before you could receive Counter Orders, That the return of your Troops could not afford much assistance as their time of service would be near expiring if not entirely out before they could arrive Here, if we can collect our Force speedily, I should hope we may effect something of importance, or at least give our Affairs such a turn as to make ’em assume a more promising aspect than they now have. I am Dr Sir very respectfully Yr Most Obedt St

Go: Washington

